           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVIVSION

BRADLEY D. TUCKER
ADC# 145354                                                 PLAINTIFF

v.                      No. 3:17-cv-295-DPM

JUSTIN KIMBLE, Lieutenant, Harrisburg
Police Department; ADRIAN TODD,
Officer, Harrisburg Police Department;
and GARY HEFNER, Chief of Police,
Harris burg Police Department                           DEFENDANTS

                                ORDER

     In response to the Court's Order, NQ 16, Tucker now objects to
Defendants' discovery requests - in their entirety- as irrelevant. NQ 17.
The Court reminds Tucker that he must abide by the Federal Rules of
Civil Procedure and this Court's Local Rules.        Tucker's objection
doesn't comply with Local Rule 33.l(b), a copy of which is attached. It
is therefore overruled. The Court again directs Tucker to respond to
Defendants' discovery requests.
     So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge
